960 F.2d 1555
Gerlinde G. RYAN, Plaintiff-Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
No. 90-8678.
United States Court of Appeals,Eleventh Circuit.
May 13, 1992.

Samuel W. Oates, Jr., Columbus, Ga., for plaintiff-appellant.
William B. Hardegree, Hatcher, Stubbs, Land, Hollis & Rothschild, Columbus, Ga., for defendant-appellee.
Appeal from the United States District Court for the Middle District of Georgia;  J. Robert Elliott, District Judge.
Before KRAVITCH, Circuit Judge and GODBOLD and CLARK*, Senior Circuit Judges.
PER CURIAM:


1
On June 19, 1991, Ryan v. State Farm Mutual Auto.  Ins. Co., 934 F.2d 276 (11th Cir.1991), we filed an opinion in this case in which we certified to the Georgia Supreme Court the issue of insurance coverage presented by the parties to this appeal.   We did so because the question had not been answered by the Georgia courts.   Since we believed that it was a question which would recur, we thought the Georgia courts should decide the issue rather than ourselves.


2
The Georgia Supreme Court has kindly responded to our request in its opinion of Ryan v. State Farm Mutual Auto.  Ins. Co., 261 Ga. 869, 413 S.E.2d 705 (1992).   The Court answered our question in the negative, holding that under the terms of the policy involved in this case the $5000.00 of no-fault coverage should be applied first to Ryan's medical and funeral expense and that the policyholder did not have the authority to allocate the benefits so that they would be first payable from the optional medical coverage.


3
The effect of the Supreme Court's decision is to approve the reasoning of the district court and his judgment in this case is affirmed.


4
AFFIRMED.



*
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit